Citation Nr: 1104568	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to higher disabilitiy ratings for adenocarcinomo 
of the prostate, currently evaluated as 40 percent disabling.

2.  Entitlement to increased disability ratings for degenerative 
disc disease of the lumbar spine, status-post discectomy with 
laminectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty years on active duty from 
December 1971 to December 1991, and from June 2002 to September 
2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision of the RO that, in pertinent 
part, granted service connection for adenocarcinomo of the 
prostate evaluated as 20 percent disabling effective October 1, 
2006; and assigned a 10 percent disability rating for 
degenerative disc disease of the lumbar spine, status-post 
discectomy with laminectomy, effective October 1, 2006 (a 40 
percent evaluation was in effect from April 1996 to June 2002, 
and the 10 percent evaluation was assigned following the June 
2002-September 2006 period of service).  The Veteran timely 
appealed for higher ratings. These are the only issues that have 
been perfected on appeal.  

In August 2009, the RO increased the disability evaluation to 
40 percent for adenocarcinomo of the prostate, effective 
August 4, 2009; and increased the disability evaluation to 20 
percent for degenerative disc disease of the lumbar spine, 
status-post discectomy with laminectomy, effective August 4, 
2009.  Because higher evaluations are available for each 
disability, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claims remain on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  The Board notes that the 
Veteran continues to work full time, and has not alleged that his 
disabilities currently prevent him from obtaining or maintaining 
substantially gainful employment.  The matter is not raised by 
the record, and the Board finds it unnecessary to remand the 
matter for further action.
 



FINDINGS OF FACT

1.  For the period prior to August 4, 2009, the Veteran's 
adenocarcinomo of the prostate was manifested primarily by 
urinary frequency that required the Veteran to awaken to void 
three-to-four times per night; no obstructed voiding, and no 
local recurrence or metastasis of malignant neoplasms of the 
genitourinary system were demonstrated.  

2.  For the period from August 4, 2009, the Veteran's 
adenocarcinomo of the prostate has been manifested by a voiding 
dysfunction with occasional incontinence that required the 
wearing of absorbent materials which must be changed two-to-three 
times per day; no obstructed voiding, and no local recurrence or 
metastasis of malignant neoplasms of the genitourinary system 
have been demonstrated. 

3.  For the period prior to August 4, 2009, degenerative disc 
disease of the lumbar spine, status-post discectomy with 
laminectomy, most nearly approximated forward flexion of the 
thoracolumbar spine greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine greater than 120 degrees; 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  

4.  For the period from August 4, 2009, degenerative disc disease 
of the lumbar spine, status-post discectomy with laminectomy, has 
been manifested by flexion of the thoracolumbar spine beyond 
30 degrees and complaints of pain; ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for adenocarcinomo of the prostate, for the period from 
October 1, 2006, through August 3, 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for a disability rating in excess of 40 percent 
for adenocarcinomo of the prostate, for the period from August 4, 
2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2010).

3.  For the period prior to August 4, 2009, the criteria for a 
disability rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine, status-post discectomy with 
laminectomy, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

4.  For the period from August 4, 2009, the criteria for a 
disability rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine, status-post discectomy with 
laminectomy, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through April 2006 and June 2008 letters, VA notified the Veteran 
of elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In each letter, VA specifically notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection for adenocarcinomo of the prostate.  Hence, the Board 
has characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.  As Fenderson 
held that a claim for an initial disability rating is distinct 
from a claim for increased rating, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to 
the present claim.

With regard to increased ratings for the Veteran's service-
connected lumbar spine disability, a decision by the United 
States Court of Appeals for the Federal Circuit has addressed the 
amount of notice required for increased rating claims-
essentially stating that general notice is adequate and notice 
need not be tailored to each specific Veteran's case.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claims on appeal, reports of which are of record and are 
adequate for rating purposes.  The Veteran has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson, 12 Vet. App. at 126.

In this case, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  He is also competent to 
report symptoms of voiding dysfunction and lower back disability 
both during and after service.  Layno v. Brown, 6. Vet. App. 465, 
469-71 (1994).  The Veteran is competent to describe his symptoms 
and their effects on employment.  His statements have been 
consistent with the medical evidence of record, and are probative 
for resolving the matters on appeal.

A.	 Adenocarcinomo of the Prostate 

Service connection has been established for adenocarcinomo of the 
prostate, effective October 1, 2006.  The RO assigned a 20 
percent disability rating under Diagnostic Code 7528 for the 
period from October 1, 2006, to August 3, 2009; and a 40 percent 
rating for the period from August 4, 2009.

Adenocarcinomo of the prostate is evaluated initially as 
"malignant neoplasms of the genitourinary system" under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under Diagnostic Code 7528, the Veteran is to receive a 100 
percent rating following surgery, with examination after 6 
months, and thereafter is to be rated on the residuals as voiding 
dysfunction or renal dysfunction.  38 C.F.R. § 4.115b (2010).  

Where there has been no local reoccurrence or metastasis, 
residuals of malignant neoplasms of the genitourinary system are 
to be rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Only the predominant area of 
dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. §§ 4.14, 4.115a.  

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 percent 
rating for disability requiring the wearing of absorbent 
materials which must be changed less than two times per day.  
Where the disability requires the wearing of absorbent materials 
which must be changed two-to-four times a day, a 40 percent 
rating is warranted.  A 60 percent rating is warranted for 
disability requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 10 percent 
rating for a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 percent 
rating applies for a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
maximum 40 percent rating applies for a daytime voiding interval 
of less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 30 
percent rating applies if the Veteran has urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating applies if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: post-
void residuals greater than 150 cubic centimeters (cc), markedly 
diminished peak flow rates less than 10 cc per second by 
uroflowmetry, recurrent urinary tract infection secondary to 
obstruction, or stricture disease requiring dilatation every two 
to three months.  A noncompensable rating applies if the disease 
is manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  38 
C.F.R. § 4.115a.  

For the Period from October 1, 2006, to August 3, 2009

In this case, records show that the Veteran underwent radiation 
treatment for eight weeks during active service, which reportedly 
completed in August 2005.  There is no evidence of local 
reoccurrence or metastasis.  Nor is there evidence of renal 
dysfunction, and the predominant area of a voiding dysfunction 
appears to be that of urinary frequency.

The report of a May 2006 VA contract examination reflects no 
objective factors of adenocarcinomo of the prostate.  At the time 
the Veteran reported a urinary frequency of nine times at 
intervals of 2.5 hours, and nocturia one time.  He reported no 
urgency and described no incontinence.  No residuals were noted.   

A cystoscopy performed in July 2007 was negative.  In February 
2008, the Veteran reported that his biggest complaint was urinary 
frequency, but overall, his voiding issues were not bothersome.  
His prostate-specific antigen was noted to be stable.  In May 
2008, the Veteran reportedly was voiding well with no complaints.

Records show that the prostate-specific antigen was trending down 
in May 2008.  In November 2008, there was a rise in the prostate-
specific antigen, and hormonal ablation therapy was being 
considered.

During a March 2009 VA examination, the Veteran reported no 
history of renal dysfunction or history of dialysis.  He reported 
a urinary frequency interval of at least once an hour, and 
nocturia three-to-four times.  Although the Veteran complained of 
incontinence of bladder, he did not wear any incontinence pads.  
He complained of occasional dribbling.  The Veteran reported no 
history of hesitancy or dysuria, or of urinary tract infections.  
He reported no history of renal colic, bladder stones, or 
nephritis; and reported no hospitalization for urinary tract 
disease.  
  
During the applicable period, the Veteran's adenocarcinomo of the 
prostate has been manifested primarily by urinary frequency 
requiring awakening to void three to four times per night and 
urinating approximately once an hour.  While the March 2009 
examination did suggest an increase in urinary frequency, the 
nocturia of 3-4 times a night and urinary frequency of "at 
least" once an hour during the day more nearly approximates the 
20 percent criteria.  

Thus, the weight of the evidence is against the grant of an 
initial increased disability rating for the Veteran's claim 
during the period from October 1, 2006, to August 3, 2009.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

For the Period from August 4, 2009

Here, there is no evidence of renal dysfunction, and the 
predominant area of a voiding dysfunction appears to be that of 
urinary leakage.

During the August 4, 2009 VA examination, the Veteran reported 
noticing some urinary leakage which occurred after he had voided.  
He reported wearing absorbent materials, which he changed two-to-
three times per day.  The Veteran also reported urinary frequency 
of four times per night, and on an hourly basis during the day.  
He denied urinary hesitancy or dysuria, and had no renal 
dysfunction or other dysfunction of urinary flow.  Following 
examination, the examiner commented that there was no evidence 
that the prostate cancer was still active, had metastasized, or 
had recurred.  The prostate cancer was currently in remission.

In essence, during the applicable period, the Veteran's 
adenocarcinomo of the prostate has been manifested by complaints 
of voiding dysfunction with occasional incontinence that requires 
the Veteran to wear absorbent materials.  These symptoms meet the 
criteria for a 40 percent disability rating under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, on the basis of urine leakage 
requiring the wearing of absorbent materials that must be changed 
two-to-three times daily.  Accordingly, staged ratings are 
permissible.

Here, a voiding dysfunction with incontinence is not shown to 
require the Veteran's wearing of absorbent materials which must 
be changed more than four times daily.  Nor is there evidence of 
any renal dysfunction.  Hence, a disability rating in excess of 
40 percent is not warranted.

The Board notes that the Veteran's service-connected fecal 
incontinence and service-connected erectile dysfunction have been 
evaluated separately, and are not for consideration in evaluating 
the Veteran's adenocarcinomo of the prostate.  38 C.F.R. § 4.14. 

B.	 Degenerative Disc Disease of the Lumbar Spine,
Status-Post Discectomy with Laminectomy

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection has been established for degenerative disc 
disease of the lumbar spine, status-post discectomy with 
laminectomy.  A 40 percent evaluation was in effect from April 
1996 to June 2002, and the 10 percent evaluation was assigned 
following the June 2002-September 2006 period of service.  The 
Board notes that this is not a rating reduction case, which is 
subject to the provisions of 38 C.F.R. § 3.344.  Rather, the 
veteran's award was discontinued when he returned to active duty, 
and compensation is authorized based upon the degree of 
disability found to exist at the time the award is resumed.  See 
38 C.F.R. § 3.654.  Effective August 4, 2009, the RO increased 
the disability rating to 20 percent for degenerative disc disease 
of the lumbar spine, status-post discectomy with laminectomy.

Currently, spinal disabilities are primarily evaluated under a 
general rating formula.  The regulations provide the following 
rating criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward flexion of 
the thoracolumbar spine of 30 degrees or less.  A 20 percent 
evaluation is appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2010).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
general rating formula (which provides the criteria for rating 
orthopedic disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), whichever 
method results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than four 
weeks, during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide that, 
when evaluating on the basis of chronic manifestations, VA should 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes; and 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurological diagnostic code or 
codes.

Where intervertebral disc syndrome is present in more than one 
spinal segment, and provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurological manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In general, the rating criteria take into account pain and other 
symptoms.  In the case of spine disabilities, pain is often the 
primary factor limiting motion and is almost always present when 
there is muscle spasm.  Therefore, an evaluation based on pain 
alone would not be appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

On physical examination when the Veteran returned to active duty 
in 2002, he exhibited normal motion of the thoracolumbar spine.  
On examination of other joints in March 2004, examination of the 
thoracolumbar spine did not reveal neurological impairment or 
muscle spasm.  The Veteran complained of back pain that was not 
so severe as to interfere with occupational functioning.  
Diagnostic imaging in June 2005 revealed multi-level degenerative 
disc disease most prominent at the L4-L5 and L5-S1 levels 
associated with osseous hypertrophy of the facets with near-
complete fusion.  Non-specific sclerosis of the posterior 
elements of L4-L5 and L5-S1, possibly degenerative in nature, was 
noted.

On VA examination in May 2006, gross examination of the spine 
revealed normal findings and the motor and sensory examination 
was within normal limits.  VA treatment records, dated in March 
2007, reveal that the Veteran complained of right lower back pain 
of two days' duration.  He reported that the area was tender and 
felt swollen, and was throbbing at night.  The Veteran reported 
having chronic lower back pain, but this was different.  The 
Veteran received an injection for the pain.

For the period prior to August 4, 2009, the thoracolumbar spine 
was symptomatic, at times, but did not exhibit significant 
dysfunction.  It was described as normal or without functional 
impairment, and did not exhibit limitation of motion or other 
symptoms to warrant more than a minimal compensable evaluation.

The Veteran underwent a VA examination on August 4, 2009.  He 
complained of a constant aching type of lower back pain which 
radiated into his left lower extremity occasionally.  The Veteran 
wore a back brace, which helped with the pain.  He reported 
occasional flare-ups of lower back pain, lasting for 
approximately three days.  During that time, the Veteran could 
not do any bending, yard work, or housework; but he continued to 
do employment activities.  The Veteran reported no restrictions 
in his workplace or employment duties due to his lumbar spine 
disability.  He reportedly worked as a sales manager at a local 
furniture store.  The Veteran denied numbness, tingling, or 
weakness in his lower extremities on a constant basis; he denied 
incapacitating episodes.
   
Examination of the lumbar spine revealed straightening of the 
normal lumbar lordosis.  No paraspinous spasm was palpable. 
Straight leg raising was negative bilaterally.  Range of motion 
of the lumbar spine was to 60 degrees on flexion without pain; to 
15 degrees on extension without pain; to 30 degrees on lateral 
bending to each side without pain; and to 20 degrees on rotation 
to the right and to the left without pain.  The examiner noted no 
additional limitation of motion with repetitive use.

Neurological examination revealed normal muscle, strength, mass, 
and tone in the lower extremities.  Deep tendon reflexes were 2+, 
and there were no pathological reflexes.  Sensory examination was 
intact.

The evidence dated from August 4, 2009, shows that the Veteran 
could flex his thoracolumbar spine beyond 30 degrees.  There is 
no objective evidence of painful motion.  Muscle spasm was 
absent, and there was no ankylosis of the lumbar spine.  His 
disability, thus, does not meet the criteria for a disability 
rating in excess of 20 percent under the general rating formula.  
38 C.F.R. §§ 4.7, 4.21.

The Veteran did not exhibit compensable neurological impairment 
in the lower extremities; sensation, strength, and deep tendon 
reflexes were within normal limits on the August 4, 2009 VA 
examination.  There is no record of doctor-prescribed bed rest.  
The evidence, therefore, does not show incapacitating episodes.  
Hence, there is no basis for a disability evaluation in excess of 
20 percent for the Veteran's degenerative disc disease of the 
lumbar spine, status-post discectomy with laminectomy.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The Board finds that the objective evidence of record does not 
nearly meet or approximate the criteria for a higher disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The 
August 2009 examination also revealed straightening of the normal 
lumbar lordosis; the combined range of motion of the 
thoracolumbar spine was to 175 degrees.  The criteria for an 
evaluation higher than 20 percent are not met under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).  Additional staged ratings 
are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Here, the weight of the evidence is against the grant of a 
disability rating in excess of 20 percent from August 4, 2009.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

C.	 Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with the degenerative disc disease of 
the lumbar spine, status-post discectomy with laminectomy, was 
severe; and that the disability had been rated 40 percent 
disability prior to his most recent period of active duty, for 
which he received a waiver.

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of each of the Veteran's service-
connected disabilities is fully contemplated by the rating 
criteria.  There is nothing exceptional about the Veteran's 
service-connected disabilities.  The degree of disability 
exhibited is contemplated by the rating schedule.  Thus, the 
Board finds that the threshold test is not met for referral for 
extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 
22 Vet. App. 111 (2008).




ORDER

Higher disability ratings for adenocarcinoma of the prostate are 
denied.

Higher disability ratings for degenerative disc disease of the 
lumbar spine, status-post discectomy with laminectomy, are 
denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


